DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 4, limitation requiring “three plate-like resilient tongues, in particular from 3 to 8{01471484.DOC / }Attorney Docket No. 1825.084 Preliminary AmendmentPage 4resilient tongues, are distributed uniformly over the circumference of the annular sleeve” is confusing as regards the number of tongues and/or ‘plate-like’ geometry and distribution of tongues required.  ‘As best understood’ the limitation should be replaced with - - three to eight plate-like resilient tongues are distributed uniformly over the circumference of the annular sleeve - -. 
As regards claim 6, it’s not clear which structure is reference by recitation of “it”.  It is not clear what geometry is required by the claim.  Claim 5 from which 6 depends requires the tongue to have a portion nearest the sleeve that is parallel to the central 
‘As best understood’, the limitation is intended to correspond with written description wherein a resilient tongue 14 has a single oblique-angled portion with ‘parallel’ portions at either end (i.e., generally vertical) as shown in Fig 1.

    PNG
    media_image1.png
    217
    296
    media_image1.png
    Greyscale

“[0054] The plate-like resilient tongues extend, as can best be seen with 
reference to the resilient tongue 14 illustrated on the left in Figure 1, from the first edge 16 initially parallel with the longitudinal center axis 20 in order then to extend obliquely relative to the longitudinal center axis 20 toward the longitudinal center axis 20. A portion of the resilient tongue 1415 which extends parallel with the longitudinal center axis and which then reaches as far as the free end of the plate-like resilient tongue 14 adjoins the obliquely extending portion again.”

As regards claim 15, recitation of “the mounting unit” lacks clear antecedent basis in the claim whereby it’s unclear if additional or previously recited structure is referred to.
Clarification and/or correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: preamble recitation of “A securing means for,…” in claim 1.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Since that recitation is not interpreted as a ‘means plus function’ limitation, it’s not an issue at this time but it should be noted that a single means claim is generally to be rejected under 35 U.S.C. first paragraph.  See MPEP 2164.08(a)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-11, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,226,145 to Goldberg.
Goldberg ‘145 teaches limitations for a “securing means” – 18 as shown in Fig 6 for example, “for a screw” – although functionally recited, reference discloses use as recited regardless, “having an annular sleeve for insertion in a through-hole in a workpiece” – including the annular sleeve geometry of 19 as shown, “wherein 
As regards claim 2, reference teaches further limitation of “the annular sleeve has a slot which is continuous from a first edge to a second edge” – longitudinal space between edges of longitudinal ends as shown in Fig 6. 

As regards claim 7, reference teaches further limitation of “the annular sleeve has an annular cage having a plurality of struts” – 22, “wherein the annular cage can be resiliently compressed in a radial direction in order to fix the securing means in a hole” – as shown and described wherein function of radial compressibility is not definitively functionally linked to the claimed ‘struts’ and no particular geometry of the claimed struts is defined which might be relied on to patentably distinguish from well known structure of the prior art. {01471484.DOC / }Attorney Docket No. 1825.084 Preliminary Amendment Page 5  
As regards claim 8, reference teaches further limitation of “the annular sleeve and the at least one resilient tongue are formed from a high-grade steel plate, from a metal, from a non-ferrous metal, from a plastics material or from a hybrid material” – reference disclosure of ‘metallic’ anticipates broad alternatively-recited limitation. 
As regards claim 9, reference teaches further limitation of “the at least one resilient tongue extends from a first edge of the sleeve” – 19 as shown, “and in that the sleeve is provided in the region of a second edge which is opposite the first edge with at least one projection which projects radially outwardly away from the longitudinal center axis” – flange portion 21.  
As regards claim 10, reference teaches further limitation of “the annular sleeve is bent from a band-like material strip” – reference inherently teaches broad limitation due to its geometry wherein a product-by-process limitation in a product claim may only be relied on as regards the structure actually required by its recitation.  See MPEP 2113. 

As regards claim 13, reference teaches further limitation of “two resilient tongues which are arranged beside each other in a circumferential direction are separated from each other by means of an incision in the sleeve” – geometry of the prior art which includes relatively narrow space between tongues anticipates broad limitation.  
Page 7  	As regards claim 15, reference teaches further limitation of “a screw” - 14, a sheet metal component” – 17, “and a securing means as claimed in claim I
As regards claim 16, reference teaches further limitation of “a securing means as claimed in claim l.

Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,993,128 to Mark.
Mark ‘128 teaches limitations for a “securing means” – 1 as shown in Fig 1 for example, “for a screw” – although functionally recited, reference discloses use as wherein 
As regards claim 3, reference teaches further limitation of “the annular sleeve has a portion which forms a closed ring” – including portion at 8 and/or 18 as shown.  
As regards claim 4, reference teaches further limitation of “three plate-like resilient tongues, in particular from 3 to 8 {01471484.DOC / }Attorney Docket No. 1825.084 Preliminary Amendment Page 4 resilient tongues, are distributed uniformly over the circumference of the annular sleeve” – as shown. 
As regards claim 5, reference teaches further limitation of “at least one plate-like resilient tongue extends from the annular sleeve initially parallel with the longitudinal center axis of the sleeve” – as shown in Fig 6 wherein top of incision at 37 extends up into the parallel portion of the annular sleeve portion 18, “then obliquely relative to the longitudinal center axis toward the longitudinal center axis” – as shown, “and, at least up to a location just in front of the free end of the plate-like resilient tongue, again parallel with the longitudinal center axis” – as shown along a length of an inside diameter near the lower end of 1 as shown in Fig 6, and inherent to the geometry of the outside as well due to change from radially-inward to radially-outward angle. 
As regards claim 6, ‘as best understood’, the reference teaches further limitation of “directly in front of the free end thereof, the at least one plate- like resilient tongue extends obliquely relative to the longitudinal center axis away from it” – the prior art illustrates the oblique portion is ‘directly in front of’ the free end as shown.

As regards claim 8, reference teaches further limitation of “the annular sleeve and the at least one resilient tongue are formed from a high-grade steel plate, from a metal, from a non-ferrous metal, from a plastics material or from a hybrid material” – reference disclosure of plastic or metal anticipates broad alternatively-recited limitation. 
As regards claim 9, reference teaches further limitation of “the at least one resilient tongue extends from a first edge of the sleeve” – 29 as shown, “and in that the sleeve is provided in the region of a second edge which is opposite the first edge with at least one projection which projects radially outwardly away from the longitudinal center axis” – at 8.  
As regards claim 10, reference teaches further limitation of “the annular sleeve is bent from a band-like material strip” – reference inherently teaches broad limitation due to its comprising an annular-bent strip geometry wherein a product-by-process limitation in a product claim may only be relied on as regards the structure actually required by its recitation.  See MPEP 2113. 
As regards claim 11, reference teaches further limitation of “an intermediate space is located between the beginning and the end of the sheet metal strip in the 
As regards claim 12, reference teaches further limitation of “the sleeve has a portion which forms a closed ring, wherein, when viewed in the direction of a longitudinal center axis of the ring, the at least one resilient tongue extends from the portion which forms the closed ring, and wherein a longitudinal extent of the resilient tongue is from one time to three times the length of the portion forming the closed ring” – as shown.  
As regards claim 13, reference teaches further limitation of “two resilient tongues which are arranged beside each other in a circumferential direction are separated from each other by means of an incision in the sleeve” – geometry of the prior art which includes relatively narrow space ‘37’ between tongues anticipates broad limitation.  

Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,482,322 to Weikert.
Weikert ‘322 teaches limitations for a “securing means” – 2 as shown in Fig 3 for example, “for a screw” – although functionally recited, reference discloses use as recited regardless, “having an annular sleeve for insertion in a through-hole in a workpiece” – including the annular sleeve geometry indicated at 9 as shown in Fig 3b, “wherein 

As regards claim 4, reference teaches further limitation of “three plate-like resilient tongues, in particular from 3 to 8 {01471484.DOC / }Attorney Docket No. 1825.084 Preliminary Amendment Page 4 resilient tongues, are distributed uniformly over the circumference of the annular sleeve” – as shown. 
As regards claim 5, reference teaches further limitation of “at least one plate-like resilient tongue extends from the annular sleeve initially parallel with the longitudinal center axis of the sleeve” – as shown at ‘9’ (right side) in Fig 3b, “then obliquely relative to the longitudinal center axis toward the longitudinal center axis” – as shown in portion just above 20 in Fig 3b, “and, at least up to a location just in front of the free end of the plate-like resilient tongue, again parallel with the longitudinal center axis” – inherent to the geometry of the inside of 9 due to the change at 20 from radially-inward to radially-outward angle. 
As regards claim 6, ‘as best understood’, the reference teaches further limitation of “directly in front of the free end thereof, the at least one plate- like resilient tongue extends obliquely relative to the longitudinal center axis away from it” – the prior art illustrates the oblique portion is ‘directly in front of’ the free end as shown.
As regards claim 7, reference teaches further limitation of “the annular sleeve has an annular cage having a plurality of struts” – portions 9 extending from an opposite end anticipate broadly-recited limitation, “wherein the annular cage can be resiliently compressed in a radial direction in order to fix the securing means in a hole” – as shown and described wherein function of radial compressibility is not definitively functionally linked to the claimed ‘struts’ and no particular geometry of the claimed struts is defined 
As regards claim 8, reference teaches further limitation of “the annular sleeve and the at least one resilient tongue are formed from a high-grade steel plate, from a metal, from a non-ferrous metal, from a plastics material or from a hybrid material” – reference disclosure of plastic anticipates broad alternatively-recited limitation. 
As regards claim 9, reference teaches further limitation of “the at least one resilient tongue extends from a first edge of the sleeve” – as shown, “and in that the sleeve is provided in the region of a second edge which is opposite the first edge with at least one projection which projects radially outwardly away from the longitudinal center axis” – as shown at 19.  
As regards claim 10, reference teaches further limitation of “the annular sleeve is bent from a band-like material strip” – reference inherently teaches broad limitation due to its comprising an annular-bent strip geometry wherein a product-by-process limitation in a product claim may only be relied on as regards the structure actually required by its recitation.  See MPEP 2113. 
As regards claim 11, reference teaches further limitation of “an intermediate space is located between the beginning and the end of the sheet metal strip in the finished state of the annular sleeve” – the material of the sleeve portion which defines ‘space’ between its axial ends anticipates broadly-recited limitation. 
As regards claim 12, reference teaches further limitation of “the sleeve has a portion which forms a closed ring, wherein, when viewed in the direction of a longitudinal center axis of the ring, the at least one resilient tongue extends from the 
As regards claim 13, reference teaches further limitation of “two resilient tongues which are arranged beside each other in a circumferential direction are separated from each other by means of an incision in the sleeve” – geometry of the prior art which includes relatively narrow space ‘21’ between tongues anticipates broad limitation.  
As regards claim 14, reference teaches further limitation of “a screw” – 1, “a bush” – 3, “a securing means as claimed in claim 1” – as discussed herein above, “the securing means is inserted in the bush” – as shown in Fig 4, “and the screw extends at least partially into the bush and is retained in the bush by the securing means” – as shown in Fig’s 6,7. {01471484.DOC / }Attorney Docket No. 1825.084 Preliminary Amendment 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. U.S. Pat. No. 9,482,322 to Weikert.
Weikert ‘322 Page 7 teaches limitation of “a screw” - 1, “and a securing means as claimed in claim 1” – as discussed herein above, “wherein the securing means and the In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S.P.N. 3,027,670 to Kramer discloses similar structure to that now claimed as the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677